Per Curiam:
"There is no allegation in the complaint to show that the hallway from which the plaintiff fell was one in which the defendants had invited the public to enter or provided for the use of the plaintiff or which he had the right to use; so that the plaintiff does not show a state of facts which imposed upon the defendants the duty of guarding or protecting the entrance to the elevator. The judgment should be affirmed, with costs, and the demurrer sustained, with costs, with leave to the plaintiff to amend on payment of said costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Miller and Dowling, JJ.; McLaughlin, J., dissented. Judgment affirmed, with costs, with leave to plaintiff to amend on payment of costs.